Citation Nr: 1535874	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for an anxiety disorder, not otherwise specified (NOS). 

3.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1959 and had a period of inactive duty training from July 1960 into August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran attempted to file a notice of disagreement with a decision denying service connection for shin splints, but no decision had denied service connection for shin splints.  

The Veteran presented testimony at an RO hearing in March 2013 and at a Board hearing in May 2015, and transcripts of the hearings are associated with his claims folder.  At the Board hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically a nexus medical opinion.  However, this period has expired without additional evidence being submitted to the record.

The issues of service connection for anxiety disorder NOS, on its merits, and for cognitive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD. 

2.  The RO denied service connection for anxiety reaction in September 1965.  The Veteran did not appeal, nor was new and material evidence received within one year of October 1965 notification of the decision.

3.  Since the final September 1965 decision denying service connection for anxiety reaction, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria to reopen the claim for service connection for anxiety disorder NOS based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A determination will not be made at this point regarding the adequacy of notice and assistance for the anxiety disorder claim, as the merits of the claim are not being addressed in this decision.  Adequate notice was provided for the PTSD claim in August 2011.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in December 2011 and April 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issue of service connection for PTSD on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service treatment records show that when the Veteran was seen for headache, nausea, diarrhea, and vomiting in service in August 1959, he was noted to be an anxious patient, and that later in August 1959, after being admitted to a ward, and while he was in a hospital bed being treated, he started saying, "he crashed, he crashed."  He sat up in bed, pounding it with his fists while repeating this.  On questioning, he said that he saw a friend crash 4 weeks beforehand at an Air Force Base.  The Veteran denied psychiatric symptoms on service discharge examination in November 1959 and was psychiatrically normal at that time.  

There was an assessment of PTSD in May 2001 and an assessment of PTSD, loss of son - fire, in June 2001.  This was before the claim was filed.  A current diagnosis is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992); as is a diagnosis in accordance with DSM-IV for a PTSD claim.  38 C.F.R. § 3.304.  

A June 2011 VA medical record reports a diagnosis of rule out PTSD.  A VA psychiatric examiner in December 2011 examined the Veteran and indicated that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria based on that day's evaluation.   A VA psychiatric examiner in April 2013 indicated that the Veteran had only two Axis I mental disorders that conformed to DSM-IV criteria, and that they were anxiety disorder NOS, and alcohol dependence in full sustained remission.  There are no current diagnoses of PTSD of record, whether in compliance with DSM-IV or not.  

While the Veteran may feel that he has PTSD, as reflected, for example, by his claiming service connection for it and an August 2011 statement in support of claim for service connection for PTSD in which he recounted that during service, he went to the hospital because he was ill, and had bleeding from his stomach and almost died, and that he has been having nightmares and flashbacks of this incident and feared for his life at the time, he is not competent to supply a medical diagnosis of PTSD, as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of a current diagnosis of PTSD, service connection cannot be granted.  Brammer; Rabideau.

Anxiety disorder

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for an anxiety reaction in September 1965.  The Veteran was notified of the decision and of his appellate rights by a letter dated in October 1965.  He did not appeal, and no correspondence or additional relevant evidence was received from him within one year following the October 1965 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran's anxiety reaction was demonstrated for the first time on a current VA evaluation or examination, and that it was not related to service or etiologically related to his service-connected duodenal ulcer condition.  

Additional evidence received since the September 1965 rating decision includes a VA psychiatric examination report from April 2013 which indicates that the Veteran's in-service medical treatment for duodenal ulcer had had a powerful impact on him and more likely than not, the memory of this event is the cause of intermittent nightmares.  The Board finds that this is new and material evidence that was lacking at the time of the last final denial of the claim in September 1965, as it tends to indicate that there may be a nexus between the Veteran's duodenal ulcer problems which he experienced during inactive duty for training service from July to August 1960 and current psychiatric symptomatology.  Accordingly, the Board finds that the claim must be reopened.  Further action on this claim is ordered in the remand section of this decision.  


ORDER

Service connection for PTSD is denied. 

As new and material evidence has been received, the claim for service connection for anxiety disorder NOS is reopened.  To this extent only, the appeal on this matter is granted.  


REMAND

Service treatment records show that when the Veteran was seen for headache, nausea, diarrhea, and vomiting in service in August 1959, he was noted to be an anxious patient, and that later in August 1959, after being admitted to a ward, and while he was in a hospital bed being treated, he started saying, "he crashed, he crashed."  He sat up in bed, pounding it with his fists while repeating this.  On questioning, he said that he saw a friend crash 4 weeks beforehand at an Air Force Base.  The Veteran denied psychiatric symptoms on service discharge examination in November 1959 and was psychiatrically normal at that time.  

In July 1960, while the Veteran was on inactive duty training, he reported to sick call complaining of stomach pain and findings of black stools.  Later that month, he vomited blood.  He was transferred to an army hospital where he was diagnosed with peptic ulcer.  He was admitted to a VA hospital for abdominal complaints in August 1960, and at the time, he was noted to be somewhat apprehensive.  

The Veteran was hospitalized at a VA Medical Center from September to November 1965, on the advice of his physician.  He was considered to be emotionally disturbed.  There is much history reported in the hospitalization report, including of the Veteran's father having difficulty learning in school, and the Veteran having trouble in school as well and being put in a separate grade until the age of 16 after repeating 4th grade.  He was found to have an I.Q of 83, and he mentioned that he had been more nervous since he had an operation on his stomach in 1960, and more so since he had been in trouble with the police in late August 1965.  The diagnoses were anxiety reaction, antisocial reaction, and mild mental deficiency.  

A VA examiner in December 2011 diagnosed cognitive disorder and anxiety disorder and noted that the Veteran could not read or write and had been in ungraded classes throughout school and apparently only went to grammar school and did not finish it.  A VA examiner in April 2013 was asked to provide all mental disorder diagnoses that conform to DSM-IV, and diagnosed anxiety disorder NOS but not cognitive disorder.

As there were symptoms in service, and there is a service-connected postoperative duodenal ulcer disability as well as evidence of current anxiety and possibly cognitive disorders, the Board finds after reviewing the VA examination reports of record that an additional VA examination is necessary as indicated below, in order to adequately assist the Veteran with his claims pursuant to 38 C.F.R. § 3.159.  

The Board notes that service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Before the examination which will be ordered below, any additional relevant medical records should be obtained.  The Board notes in this regard that there is an abstract in the claims folder which indicates that the Veteran was hospitalized for alcohol dependence in February and May 1998 and in May 2001.  These hospital reports should be obtained, if available, pursuant to 38 C.F.R. § 3.159, as they may contain information relevant to the Veteran's claims and are constructively of record per Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant medical records, including any available February and May 1998 and May 2001 VA hospital reports for alcohol dependence admissions.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's current anxiety disorder and any current cognitive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:

a) Does the Veteran have a cognitive disorder, and if so, is it in the nature of a congenital or developmental defect?

b) Is it at least as likely as not (a 50 percent or more probability) that the current anxiety disorder and/or any current cognitive disorder was present during or is related to active service?

c) Is it at least as likely as not (a 50 percent or more probability) that his current anxiety disorder and/or any current cognitive disorder is proximately due to or caused by his service-connected duodenal ulcer disability?  

d) Is it at least as likely as not (a 50 percent or more probability) that his anxiety disorder and/or any current cognitive disorder has been aggravated (chronically made worse) by his service-connected duodenal ulcer disability?  If the Veteran has a cognitive disorder which is in the nature of a congenital or developmental defect, what if any superimposed mental disease has been imposed on it either as a result of service or as a result of his service-connected postoperative duodenal ulcer disability?  

The examiner should provide a carefully explained rationale for each of the opinions with discussion, as appropriate, of the evidence of record, including that mentioned above.

3.  Thereafter, readjudicate the Veteran's pending claims for service connection for anxiety disorder NOS and cognitive disorder in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


